         Case 1:16-cv-09527-MKV Document 57 Filed 08/13/21 Page 1 of 1




                                                                          425 Lexington Avenue
                                                                          New York, New York
                                                                          Tel: (646) 837-5151
                                                                          Fax: (646) 837-5150
                                                                          www.hsgllp.com
Daniel P. Goldberg
(646) 837-5151
dgoldberg@hsgllp.com
                                                                          August 13, 2021

By ECF

Ruby J. Krajick
Clerk of Court
The United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: ExxonMobil Oil Corporation v. TIG Insurance Company, 16-cv-9527 (ER)

Dear Ms. Krajick:

        We represent Respondent TIG Insurance Company in the above-captioned matter and
write in response to your letter of July 29, 2021 (Dkt. No. 56). We very much appreciate the
opportunity to respond. Having considered the disclosure of Judge Ramos’s stock ownership in
Petitioner ExxonMobil Oil Corporation, Respondent believes that this conflict requires vacatur
of certain orders and the final judgment issued by Judge Ramos. Accordingly, Respondent has
filed today a motion to vacate, which, we understand from your letter, will be decided by a
different judge.

       I note that Respondent had appealed from the final judgment to the United States Court
of Appeals for the Second Circuit (Dkt. No. 53). Respondent has therefore also filed a motion to
hold the appeal in abeyance pending determination of its motion to vacate.

       Please let us know if we can be of any further assistance.



                                                    Respectfully submitted,

                                                    /s/ Daniel P. Goldberg
                                                    Daniel P. Goldberg

cc:    Counsel of Record
